DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2. Claims 18 and 19 recite “The method of claim 1.” However, claim 1 is directed to a proteasome inhibitor and not to a method. Claims 18 and 19 have been restricted herein on the basis that they depend from the method of claim 9. In response to this Office action, claims 18 and 19 should be amended to recite the correct claim dependency.
Election/Restrictions
3. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to proteasome inhibitor, classified in A61K 31/451, A61K 31/145 and A61P 35/00. 

II. Claims 9-19, drawn to methods for determining a treatment regimen for a subject with a tumor comprising measuring the level of an Ig or FCGR2B or a combination of an Ig and FCGR2B, classified in C12Q 1/6886 and G01N 33/57492.

Group III, claim 20, drawn to kits comprising nucleic acid binding agents, such as nucleic acid primers or probes or protein binding agents, such as antibodies, classified in C12Q 2600/106, C12Q 2600/158 and G01N 2333/70535. 


4. The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the proteasome . 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different chemical structure and a different biological activity and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the kits of invention III can be used in a materially different process, such as general methods for detecting the level of the recited nucleic acids and proteins.
5.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Further Election Applicable to Inventions I, II and III
6.       A. Regarding Inventions I and II, this application contains claims directed to the following patentably distinct species of the claimed invention:
A. With respect to Invention I, the species are:

(i) an immunoglobulin gene / protein; FCGR2B gene / protein; or a combination of an immunoglobulin gene / protein and the FCGR2B gene / protein.

	(ii) If Applicant elects an immunoglobulin gene or a combination of an immunoglobulin gene and FCGR2B, there is a requirement to elect one of the additional species recited in claim 5. For example, applicant may elect IgH OR Applicant may elect the IGH orphan IGHA1 etc. A single immunoglobulin or orphan a specific combination of immunoglobulins or orphan must be elected. If a combination is elected, then the individual immunoglobulins and orphans, as well as alternative combinations, will be withdrawn from consideration as drawn to a non-elected invention. 

	(iii) If an immunoglobulin gene (alone or as part of a combination) is elected than Applicant is required to elect a particular gene segment selected from SEQ ID NO: 1-350 (see claim 6).  

B.  With respect to Invention II, the species are as follows:	

(i) an immunoglobulin gene / protein; FCGR2B gene / protein; or a combination of an immunoglobulin gene / protein and the FCGR2B gene / protein; or one of the above in combination with a specific gene from Table 4 or a particular combination of genes from Table 4 (see claim 19). Again, if a combination of genes is elected, then the alternative combination of genes and the individual genes will be withdrawn from consideration as being directed to a non-elected invention. 

(ii) If Applicant elects an immunoglobulin gene or a combination of an immunoglobulin gene and FCGR2B, there is a requirement to elect one of the additional species recited in claim 16. For example, applicant may elect IgH OR Applicant may elect the IGH orphan IGHA1 etc. A single immunoglobulin or orphan a specific combination of immunoglobulins or orphan must be elected. If a combination is elected, then the individual immunoglobulins and orphans, as well as alternative combinations, will be withdrawn from consideration as drawn to a non-elected invention.	

	(iii) If an immunoglobulin gene (alone or as part of a combination) is elected than Applicant is required to elect a particular gene segment selected from SEQ ID NO: 1-350 (see claim 17).

C.  With respect to Invention III, the species are as follows:	

a particular combinations of genes / proteins selected from the immunoglobulins, immunoglobulin orphan genes, FCGR2B and the genes of Table 4 as recited in claim 20. For example, one species is the combination of IgH and FCGR2B; a second species an IgH orphan gene and FCGR2B etc. 

 Note that if the claims are amended to recite the particular immunoglobulin segments recited in, e.g., claim 16 or the particular sequences of SEQ ID NO: 1-350, then such claims are subject to the same restriction requirement as set forth above. 

The species are independent or distinct because the recited genes differ from one another with respect to their nucleotide sequence and their chromosomal location, as well as their expression pattern. The genes encode for proteins having different amino acid sequences, and different biological activities and effects.  The genes thereby have a different chemical structure and different biological activity. Thus, the claimed genes do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." The recited proteins differ from one another with respect to their amino acid sequence and their secondary and tertiary structure, as well as their expression pattern and their biological activity and effect. methods require detecting different genes having different nucleotide sequences and different expression patterns. Similarly, the kits of invention III require reagents that have different chemical structures in order to detect the gene expression levels of the recited genes, which each have a different nucleotide sequence and encode for proteins having different amino acids 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Note that Applicant is required to elect one specific gene/ protein or one particular combination of genes/proteins. 
The elections must be consistent with one another.
If Applicant elects a combination of genes / proteins, then at least one independent claim must be presented which recites this combination of genes/ proteins. If Applicant elects a single gene / protein, then claims which require a combination of genes / proteins, will be considered to read on a non-elected invention and will be withdrawn from consideration; and if Applicant elects a combination of genes / proteins, then the subject matter of the single genes / proteins and alternative combinations of genes / proteins will be will be considered to read on a non-elected invention and will be withdrawn from consideration
With respect to Invention I, claims 1-8 encompass each of the above species; none of the claims are generic.

With respect to Invention II, claims 9-19 encompass each of the above species; none of the claims are generic.

With respect to Invention III, claim 20 encompasses each of the above species; none of the claims are generic.

7. Regarding Inventions II and III, this application contains claims directed to the following patentably distinct species of the claimed invention:
With respect to invention II, a) methods that detect nucleic acid levels, and b) methods that detect protein levels;
	With respect to invention III, a) binding agents that detect nucleic acid levels; and b) binding agents that detect protein levels.
The species are independent or distinct because, with respect to invention II, each of the recited methods requires the use of different reagents, requires performing different assays and have different objectives and outcomes. The methods of species a) require the use of oligonucleotides, such as nucleic acid primers or probes, require performing assays such as hybridization or amplification assays, and have the objective of detecting the level of nucleic acids. The methods of species b) require the use of agents such as antibodies, require performing assays such as Western blotting or ELISA, and have the objective of detecting protein levels. Similarly, with respect to invention II, the binding agents which detect nucleic acid levels have a different chemical structure and function and effect and are used in different assays as compared to the binding agents which detect protein levels. For instance, the reagents which detect nucleic acids consist of nucleotide sequences, such as primers and probes, and are used in assays such as PCR or microarray hybridization anlalysis, whereas the reagents that are to be used to detect protein levels may comprise antibodies and are used in assays such as ELISA or Western blotting. In addition, these species are not obvious variants of each other based on the current record.

	With respect to invention II, claims 9-14 and 16-19 read on species (i) above; claims 9-12 and 14-19 read on species (ii) above.
The following claim(s) are generic: none.

8. Regarding Invention I, this application contains claims directed to the following patentably distinct species of the claimed invention:
a) carfilzomib; b) bortezomib; c) disulfiram; and d) oprozomib.
The species are independent or distinct because the recited inhibitors have different chemical structures and different biological activities.  A reference teaching one of the inhibitors would not render obvious each of the other inhibitors.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Claim 2 encompasses each of the species above.  Claims 1 and 3-8 are generic. 

9. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

10. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
11.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634